United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3151
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Jeffrey Scott Rand

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: April 30, 2013
                               Filed: May 3, 2013
                                 [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After Jeffrey Rand pleaded guilty to one count of mail fraud in violation of 18
U.S.C. § 1341, the district court1 imposed a sentence of 57 months in prison, 3 years

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
of supervised release, and $7,921,435.86 in restitution. On appeal, Rand’s counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967); the brief addresses the reasonableness of Rand’s sentence.

       We conclude that the district court properly considered the sentencing factors,
and that the 57-month prison term--which was the top of the properly calculated
Sentencing Guidelines range--is not unreasonable. See United States v. Farmer, 647
F.3d 1175, 1178 (8th Cir. 2011) (standard of review); see also United States v.
Mabery, 686 F.3d 591, 599 (8th Cir. 2012) (court of appeals may presume sentence
within properly calculated Guidelines range is substantively reasonable); United
States v. Wood, 587 F.3d 882, 884 (8th Cir. 2009) (court adequately addresses 18
U.S.C. § 3553(a) factors if it references at least some of them). We also conclude that
Rand cannot challenge the restitution portion of his sentence, having withdrawn his
related objection at the sentencing hearing. See United States v. Watson-El, 174 Fed.
Appx. 356, 356 (8th Cir. 2006) (unpublished per curiam) (defendant waived appeal
challenge to restitution amount by withdrawing objection to it in district court).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we affirm the judgment of the
district court and grant counsel’s motion to withdraw, subject to counsel informing
appellant about procedures for seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-